Citation Nr: 1513268	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  07-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Navy from July 1964 to September 1968; subsequently, he had service in the Air Force Reserve and the Air National Guard, with a documented period of active duty and from December 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  Jurisdiction is retained by the RO in Louisville, Kentucky. 

After the RO denied the Veteran's claim in November 2004, the Veteran perfected an appeal, and the claim was certified to the Board for appellate review.  In his March 2007 substantive appeal, the Veteran requested a Travel Board hearing at his local RO.  In July 2007, the Veteran confirmed his request, and a videoconference hearing was scheduled for June 2009.  The Veteran was notified of this hearing in a May 2009 letter but did not appear.  Finding the Veteran demonstrated good cause for the postponement of the hearing, the Board remanded the Veteran's claim in December 2010 for a hearing before the Board.  The record demonstrates the Veteran was scheduled for a videoconference hearing in January 2011 but failed to show.  As the Veteran and his representative have not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2014).

The appeal was previously before the Board in June 2013 when it was remanded for additional development.  It has now returned to the Board for adjudication. 


FINDING OF FACT

A low back disorder, currently diagnosed as degenerative disc disease of the lumbar spine, was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's low back disability was caused or aggravated by his active service.
CONCLUSION OF LAW

The criteria for service connection for low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2004 of the criteria for establishing service connection for a low back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Although he was not notified at this time of how VA determines disability ratings and effective dates if service connection is awarded, he was subsequently notified in a letter dated in January 2007.  His claim was readjudicated in a supplemental statement of the case issued in December 2008.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records in addition to records from the Social Security Administration.  It is additionally noted that this appeal was remanded by the Board in June 2013 for further development, including a VA examination.  The RO scheduled the Veteran for a VA spine examination which he attended in September 2013.  Accordingly, the Board is satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As noted above, the Veteran was afforded a VA spine examination in September 2013, after the report of his July 2011 examination was found inadequate.  The report from the September 2013 examination has been associated with the claims file.  The Board finds the September 2013 examination is more than adequate, as it is predicated on a full understanding of the Veteran's medical history, interview of the Veteran, and a physical examination, and provides a sufficient evidentiary basis for the claim to be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's low back claim has been met.  38 C.F.R. § 3.159(c)(4).

Also of record and considered in connection with the appeal are various statements submitted by the Veteran and statements made by his representative on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Degenerative disc disease is not one of the enumerated chronic diseases.  Accordingly, this presumption is not for application.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, degenerative disc disease is not one of the enumerated chronic diseases.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran's service treatment records are absent of complaints or treatment for back pain.  However, the Veteran contends that his back was injured while passing ammunition in the Navy in 1964-65.  He is competent to provide such a history of injury.  Further, as this is consistent with the circumstances of his service, his Form DD-214 indicating that the Veteran was awarded a Navy Achievement Medal with Combat "V" and had Vietnam service, the Board finds the requirements for Shedden element (2) have been met.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Shedden element number one (1), evidence of a current disability, has also been met. There are multiple treatment records and examination reports that diagnose lumbar spine degenerative disc disease.  

Turning to the crucial element (3) of Shedden, the Board finds that the preponderance of evidence is against the finding that the Veteran's current lumbar spine degenerative disc disease is connected to active service.

The Veteran argues that he injured his back in 1964-65 while working in the Navy and that he has had back pain since that time.  Nevertheless, the Veteran's service treatment records, including his May 1968 separation examination and report of medical history, are absent of complaints of back pain.  Additionally, treatment records from 1976 through 1986 regularly report "normal" findings for spine examinations.  The Veteran, himself, marked "no" when asked if he had recurrent back pain on records dated from 1977 through 1985.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability 

Consideration has been given to the Veteran's assertion that he self-treated for many years, and that he did not report his back problems because he did not want to be considered to a "slacker."  However, records from the SSA include a July 2004 report wherein the Veteran clearly indicated that the onset of his back pain began 15 years earlier, which would have been 1988-9.  No reference was made to his active service or even a back injury.  The Veteran only reported having the gradual onset of low back pain.  Such weighs heavily against veracity of the Veteran's more recent history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

The Board recognizes that lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Thus, for the reasons described above, the Board does not find the Veteran's report of experiencing chronic low back pain since service to be credible.

During the VA examination in September 2013, the examiner reviewed the Veteran's claims file and took a history from the Veteran, including his reports of pain since service.  The examiner noted that "negative reports of back symptoms reported from 1977 through 1985 are not inconsistent with a history of a back condition."  He went on to explain that the Veteran reported intermittent pain at first that became persistent in the previous 20 years.  As such, the Veteran "likely had significant pain-free intervals prior to that period of time which corresponded to the dates in which he checked 'no' to back symptoms."  However, the examiner found that periods without symptoms "would argue strongly against the presence of any significant back pathology such as the degenerative disc disease identified as early as 2003 on imaging tests."  Further, "the presence of back pain is not diagnostic of degenerative disc disease."  The examiner indicated that recurrent strains with spasm could have caused intermittent pain, which is not a predictor of degenerative disc disease.  If pathology consistent with degenerative disc disease were present during the Veteran's active service, "it is highly likely that the veteran would have reported positive symptoms during at least some of the examinations."   Considering the Veteran's reported history, service treatment records, and VA treatment records, the examiner found that "the repeated negative reports of back symptoms from 1976 through 1985 prove very difficult to reconcile with the current diagnosis, rendering a relationship less likely than not."   

The Board finds that this claim must be denied.  While the Veteran is found competent and credible to report symptoms of back pain in service, no chronic low back disability was shown in service.  Additionally, a diagnosis of degenerative disc disease in the lumbar spine was not made until 2003, over 15 years after discharge from his most recent period of active service.   More importantly, the only competent opinion of record is the September 2013 VA examiner's opinion that the Veteran's degenerative disc disease is less likely as not related to his recent complaints of pain in service.  The opinion is supported by well-reasoned rationale and the examiner clearly reviewed the entire record as well as took into account the Veteran's lay history.  There are no conflicting medical opinions.  

The only evidence linking the Veteran's current back disability to service is statements made by the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a low back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows X-ray examinations and diagnostic findings are needed to properly assess and diagnose orthopedic disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as low back pain, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  Accordingly, the Veteran's claim fails on Shedden element three (3), the nexus requirement.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


